Citation Nr: 0836010	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for primary open-
angle glaucoma (claimed as peripheral retinal neuropathy), to 
include as secondary to service-connected type II diabetes 
mellitus. 


FINDINGS OF FACT

The veteran's primary open-angle glaucoma first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein, including 
service-connected diabetes mellitus.


CONCLUSION OF LAW

The veteran's primary open-angle glaucoma was not incurred in 
or aggravated by his active service, and is unrelated to his 
service-connected diabetes mellitus.  38 U.S.C.A. §§  1110, 
1131; 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Glaucoma, however, is not a disability for which service 
connection may be granted on a presumptive basis. 

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2007), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Glaucoma, however, is not among those diseases or disorders.  
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2007).  
Nevertheless, an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2007).

The veteran, in written statements and in testimony at an 
October 2006 hearing before a Decision Review Officer, 
contends that his primary open-angle glaucoma is related to 
his diabetes mellitus.  The record reflects that the veteran 
has been service-connected for diabetes mellitus on the basis 
of herbicide exposure since January 2004.  He is currently 
rated as 20 percent disabled for that condition.  

The veteran's service medical records reflect that he was 
treated for fragment wounds of the right forehead and 
temporal scalp in March 1968.  He subsequently sought 
treatment for frontal headaches and dizziness in March, 
April, and May of that year.  In the course of that 
treatment, the veteran underwent a comprehensive head, eye, 
nose, throat, and neck examination, which showed his 
pupillary reactions, extraocular movements, and fundi to be 
within normal limits.  The veteran's service medical records 
are otherwise void of any complaints, diagnoses, or treatment 
for vision abnormalities.  On separation examination in April 
1970, the veteran did not report any vision problems, and 
clinical evaluation was negative for glaucoma or related eye 
disorders.  The Board therefore finds that the weight of the 
evidence does not establish that the veteran had glaucoma or 
a related eye disorder, or any chronic eye disorder, during 
service.  38 C.F.R. § 3.303(b) (2007).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2007).

Here, the earliest post-service clinical evidence of glaucoma 
is a June 2004 VA eye examination, in which the veteran's 
corrected visual acuity was assessed as 20/25, near and far, 
in his right eye and 20/25 near and 20/20 far in his left 
eye.  Based on the results of the examination, the examiner 
determined that the veteran might have glaucoma, but was 
unable to confirm a diagnosis.  The veteran was scheduled for 
an additional VA eye examination in January 2005, which he 
failed to attend.  However, he did report for two follow-up 
VA examinations in March and May 2005.  On both occasions, 
the VA examiners assessed the veteran as having "suspected 
glaucoma," bilaterally.  Additionally, the May 2005 VA 
examiner opined that the veteran's eye condition "may be 
related" to his diabetes.  The veteran underwent an 
additional VA eye examination in April 2006, in which he was 
diagnosed with primary open angle glaucoma in his right eye 
and possible early open angle glaucoma in his left eye.  

The first clinical evidence of a diagnosis of primary open 
angle glaucoma is dated in April 2006, approximately 36 years 
after the veteran's separation from service.  The Board 
acknowledges that the veteran was suspected of having 
glaucoma on prior VA examinations dated in June 2004, March 
2005, and May 2005.  Nevertheless, those unconfirmed findings 
are still dated more than three decades after he left active 
duty.  In view of the lengthy period without any clinical 
records pertaining to glaucoma or related eye disorders, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's glaucoma.  Thus, 
service connection for glaucoma is not warranted on a direct 
basis.

The veteran contends that his glaucoma developed as a result 
of his service-connected diabetes mellitus.  In support of 
his claim, he has referred the Board to the May 2005 VA 
examiner's tentative conclusion that the veteran's suspected 
glaucoma "may be related" to his diabetes.  In addition, 
the veteran has submitted an October 2006 statement from a 
private optometrist regarding the statistical relationship 
between diabetes and glaucoma, as well as medical literature 
suggesting that glaucoma is more likely to develop in 
diabetics than in the general population.  In his October 
2006 statement, the optometrist noted that "while there is 
no conclusive study linking glaucoma and diabetes," it was 
his belief, based upon current medical literature, that 
diabetics have a two to four times increased risk of 
developing glaucoma.  The optometrist added that for further 
information, a glaucoma specialist should be consulted.  
However, it does not appear that the optometrist based that 
statement upon an examination of the veteran or a review of 
the claims file.

In December 2006, the veteran underwent a follow-up VA 
examination with the VA physician who had previously examined 
him and diagnosed him with primary open angle glaucoma.  
Based upon the results of that follow-up examination and a 
review of the claims file, the VA examiner rendered a five-
page opinion which noted that the veteran's visual field 
defects were "almost certainly artifactual," a factor that 
made diagnosing glaucoma particularly difficult.  
Nevertheless, the examiner determined that from a clinical 
perspective, a diagnosis of primary open-angle glaucoma was 
warranted.  The examiner then observed that "primary open-
angle glaucoma is only one of many types of glaucoma," and 
that "the question as to whether primary open-angle glaucoma 
is associated with diabetes is highly controversial."  After 
discussing at length the "cross sectional epidemiologic 
studies" which claimed to prove "that diabetes causes 
glaucoma" and the alternative theory that "both diabetes 
and glaucoma can be related to poor systemic health," but 
are not necessarily causally related, the examiner stated 
that while "it is certainly possible that diabetes is a risk 
factor for the development of primary open-angle glaucoma," 
it is "unlikely to be a strong risk factor."  The examiner 
further stated that "clinically, most patients who present 
with primary open-angle glaucoma have the disease independent 
of diabetes and there is no consensus nor is there any trend 
within the field of ophthalmology and glaucoma that diabetes 
causes primary open-angle glaucoma."  On that basis, the 
examiner concluded that the likelihood that the veteran's 
"primary open-angle glaucoma is caused by diabetes is much 
less than 50 percent" and "there is a greater than 50 
percent likelihood that his primary open-angle glaucoma is 
not caused by his diabetes."
An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion set forth by December 2006 
VA examiner clearly outweighs the findings of the May 2005 VA 
examiner regarding a possible connection between the 
veteran's "suspected glaucoma" and his diabetes, as well as 
the statement from October 2006 private optometrist and 
general medical literature indicating that diabetics at 
increased risk of developing glaucoma.  In placing greater 
weight on the December 2006 opinion, the Board considers it 
significant that it is the most current medical opinion of 
record and was based on the examiner's thorough and detailed 
examination of the veteran and claims folder.  A detailed 
rationale was provided for the opinion.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the veteran's history, and the 
thoroughness and detail of the opinion).

In contrast, the May 2005 VA examiner's findings of a 
possible relationship between the veteran's "suspected 
glaucoma" and his diabetes are inherently speculative in 
nature and thus of limited probative value.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. 
App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); 
Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus); Warren v. 
Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative).  Where a 
physician is unable to provide a definite casual connection, 
the opinion on the issue constitutes "what may be 
characterized as non-evidence."  Permen v. Brown, 5 Vet. 
App. 237 (1993).  Similarly, the October 2006 statement from 
the private optometrist concerning diabetics' increased risk 
of developing glaucoma, and the general medical literature 
supporting it, is too speculative to establish a relationship 
between the veteran's specific diagnosis of primary open-
angle glaucoma and his diabetes.  Additionally, there is no 
indication that the private optometrist examined the veteran 
or reviewed his claims file, which further limits the 
probative value of his opinion.

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for 
glaucoma on a secondary basis.  The competent evidence does 
not support a finding that it is at least as likely as not 
that there is a medical nexus between the veteran's primary 
open-angle glaucoma and his service connected diabetes 
mellitus.  Indeed, the competent medical evidence weighs 
against a finding of a medical nexus, as the December 2006 VA 
examiner specifically found that "there is a greater than 50 
percent likelihood that [the veteran's] primary open-angle 
glaucoma is not caused by his diabetes," and that opinion 
carries the greatest probative weight.  Accordingly, the 
Board finds that service connection for the veteran's 
glaucoma is not warranted on a secondary basis.

The Board has considered the veteran's assertions that his 
glaucoma is related to his period of active service, 
including to his service-connected diabetes mellitus.  To the 
extent that the veteran ascribes his current disorder to a 
service-connected disability, however, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994). Additionally, the veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, glaucoma is not 
subject to lay diagnosis.  The veteran does not have the 
medical expertise to diagnose himself with that disorder, nor 
does he have the medical expertise to provide an opinion 
regarding its etiology.  Thus, the veteran's lay assertions 
are not competent or sufficient in this instance.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's glaucoma first manifested many years after 
service and is not related to his active service, to any 
incident therein, or to any service-connected disability.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for his glaucoma, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and March 
2006, a rating decision in January 2005, and a statement of 
the case in June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for glaucoma is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


